Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “The method of claim 18, wherein pushing the toroidal surface of the seat against the counterseat within the hollow valve body includes pushing the toroidal surface of the seat against an annular counterseat installed within the hollow valve body”; however, intervening claim 18 already recites “a counterseat” in L7. It is unclear and indefinite if the counterseat of claim 20 and the annular counterseat of intervening claim 18 or if they are distinct. Additionally, assuming the annular counterseat and the counterseat are the same, it is unclear if the claim properly further narrows the claim or not since at most the claim appears to only further add that the counterseat is “annular” and merely repeats the same method step of “pushing the toroidal surface of the seat against the counter seat”. Additionally, assuming that the seat (32 left side of Fig. 10) against the counterseat (34 left side of Fig. 10) within the hollow valve body” also “includes pushing the toroidal surface of the seat (32 left side of Fig. 10) against an annular counterseat (34 right side of Fig. 10) installed within the hollow valve body”. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 20-21 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Avdjian (US 8,727,314).
Regarding claim 18, in making and/or using the device of Avdjian (US 8,727,314), the device of Avdjian teaches in Figs. 1-6 (see at least Fig.3-5) of a method comprising: receiving fluid in a ball valve (see the ball valve assembly 10 which controls the flow in a pipe line) disposed in a pipeline, the ball valve including a ball (ball assembly 28 having at least a ball body 34) carrying a seat (seat 38) inside a hollow valve body (see valve body 22 and ends 24 and 26), wherein the ball is rotatable with the seat between an open position and a closed position to control flow through the hollow valve body; rotating the ball to the closed position; and with the ball in the closed position, pushing a toroidal surface (see at least C3 L47-65) of the seat away from the ball and against a counterseat (wall 54) within the hollow valve body such that the seat seals against the counterseat and prevents flow through the hollow valve body (see at least C3 L47 – C6 L62 for more details, notice that seat 38 is spring biased away from the ball and into engagement with wall 54; additionally notice that seat 38 comprises a piston effect in which it utilizes fluid pressure to further enhance the sealing ability of the seat in a similar manner as applicant’s invention). Thus, the device of Avdjian meets all the limitations of claim 18. 
Regarding claim 20, as best understood by the Office
Regarding claim 21 and the limitation of the method of claim 18, wherein pushing the toroidal surface of the seat against the counterseat within the hollow valve body includes receiving pressurized fluid between the seat and the ball such that the pressurized fluid causes a net force on the seat that is directed toward the counterseat; the device of Avdjian meets this limitation with the piston effect ability of the seat 38 wherein the seat 38 and the ball are arranged in a manner that allows fluid pressure to further enhance the sealing ability of the seat in a similar manner as applicant’s invention, see at least C3 L47 – C6 L62 for more details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avdjian (US 8,727,314) in view of Funato (US 10,018,276).
Regarding claim 19, the device of Avdjian fails to explicitly disclose the limitation of “the method of claim 18, wherein pushing the toroidal surface of the seat against the counterseat within the hollow valve body includes pushing the toroidal surface of the seat against a spherical surface of the counterseat within the hollow valve body”. However, one of ordinary skill in the art can recognize that the sealing surfaces can be shaped to be any suitable so long as the two surfaces provide sealing when the valve is closed and allows for the operation of the ball valve; additionally, spherical contact surfaces are known in the art. 
Funato (US 10,018,276) teaches in Figs. 1-15 (see at least Fig. 12) teaches of a ball valve comprising at least a ball 12 and a spring biased valve seat assembly (14-15) with a sealing surface 25 that seals against a ball surface. C15 L64 – C17 L59 teaches that the seal surface 25 is formed as spherical surface with a reduced and offset diameter ΦDS (diameter of the seat) as compared to the ball ΦDB (diameter of the ball) and that this surface can be shaped other than a spherical surface so long as the ball and seat can carry out sealing by line contact or surface contact such as being taper shape or circular-arc surface shape. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the contact surfaces of the seat and/or ball of the device of Avdjian (see at least wall 54) to be any suitable shape such as being spherical in a similar manner as it is taught by Funato, since such a modification is a known suitable alternative shape for providing effective sealing of a ball valve via line or surface contact between the ball and the seat. Thus, the device of Avdjian in view of Funato meets all the limitations of claim 19.  

Claim 1-3, 5-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (GB 1338990) in view of Avdjian (US 8,727,314) and Watanabe (US 9,546,736). 
Regarding claim 1, Kitamura (GB 1338990) teaches in Figs. 1-3 of a ball valve assembly with similar structure as applicant’s invention comprising at least a body 10, a ball valve member 20 and a spring biased counterseat assemblies 30 wherein the seat assemblies are capable of engaging the ball to provide a low-pressure seal with The device of Kitamura fails to disclose a seat installed on the ball as claimed. However, seats installed on ball valves are known in the art.
Avdjian (US 8,727,314) teaches in Figs. 1-6 (see at least Fig.3-5) of a ball valve assembly that comprises a spring biased seat 38 installed on the ball 34 wherein the seat 38 is a toroidal seat (see at least C3 L47-65) and a “piston-effect” for enhancing the sealing ability in a similar manner as applicant’s invention. The use of seat 38 aids in saving time and manufacturing cost, since a substantial portion of the ball body may be left “raw” or unfinished and its piston effect aids in reducing actuation torque (see at least C3 L47 – C6 L62 for more details). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the conventional ball 20 of the device of Kitamura to include a spring biased seat 38 installed on the ball in a similar manner as taught by Avdjian, since such a modification aids in reducing manufacturing time and cost since a substantial portion of the ball body may be left “raw” or unfinished as compared to the conventional design and said modification improves the sealing ability of the ball via the piston effect of the seat 38 which is capable of reacting to changes in fluid pressure. The device of the combination of Kitamura in view of Avdjian fails to explicitly disclose if the surfaces of the seat and counterseat are concave or However, one of ordinary skill in the art can recognize that the sealing surfaces can be shaped to be any suitable so long as the two surfaces provide sealing when the valve is closed and allows for the operation of the ball valve; additionally, concave and convex contact surfaces are known in the art. 
Watanabe (US 9,546,736) teaches in Figs. 1-11 (see at least Figs. 1-4) of a ball valve comprising a ball 12 having concave sealing surface 12a with a radius Rb and valve seat assembly 18 having convex sealing surface 18a with a radius R that is offset from the center P of the radius Rb. Notice that the radius of the sealing surface of the ball Rb is smaller than the radius of the sealing surface of the seat (Rb < R); this sealing arrangement aids in improving the sealing ability and durability of the contact surfaces of the ball and the seat (see at least C8 L18 - C13 L39).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify sealing surfaces of the ball seat and the counterseat of the device of the combination of Kitamura in view of Avdjian to include concave and convex sealing surfaces and, if desired, to also modify the radius of the ball side sealing surface to be less than the counterseat surface (Rb < R) in a similar manner as taught by Watanabe, since such a modifications are a known alternative shape for the sealing surfaces that aids in improving the sealing ability and durability of the contact surfaces of the ball and seat.             
As such, regarding claim 1, the device of the combination of Kitamura in view of Avdjian and Watanabe (see above for details of the combination) shows a valve (see at least Fig. 1 of Kitamura showing a ball valve assembly as modified by at least Fig. 5 of Avdjian and Figs. 3-4 of Watanabe) comprising: a body (see the valve Thus, the device of the combination of Kitamura in view of Avdjian and Watanabe meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the valve of claim 1, wherein the concave surface of the counterseat has a first radius of curvature, and the convex surface of the seat has a second radius of curvature that is less than the first radius of 
Regarding claim 3 and the limitation of the valve of claim 1, wherein the convex surface has the toroidal contour and the concave surface has a spherical contour; the device of the combination meets this limitation as shown in at least Figs. 3-5 and C3 L47-65 of Avdjian and Figs. 3-4 of Watanabe.   
Regarding claim 5 and the limitation of the valve of claim 1, wherein the seat is installed on the ball in a manner that permits radial movement of the seat with respect to the ball inside the body; the device of the combination meets this limitation with at least Figs. 3-5 of Avdjian teaching that the seat 38 is a spring biased floating seat 38 that is capable of relative movement with the ball 34 in a similar manner as applicant’s invention. 
Regarding claim 6 and the limitation of the valve of claim 5, wherein the flow control assembly is configured to allow pressurized fluid in the body to enter a region between the seat and the ball such that a net force on the seat from the pressurized fluid pushes the seat against the counterseat when the ball is in the closed position; the device of the combination meets this limitation with Avdjian teaching of the piston effect ability of the spring biased seat 38 wherein the seat 38 and the ball are arranged in a manner that allows fluid pressure to further enhance the sealing ability of the seat in a similar manner as applicant’s invention, see at least C3 L47 – C6 L62 for more details.
Regarding claim 7 and the limitation of the valve of claim 5, wherein the counterseat is installed in the body in a manner that permits radial movement of the 
Regarding claim 8 and the limitation of the valve of claim 7, wherein the body and the counterseat are configured to allow pressurized fluid in the body to enter a region between the body and the counterseat such that a net force on the counterseat from the pressurized fluid pushes the counterseat against the seat when the ball is in the closed position; the device of the combination meets this limitation with Avdjian teaching of the piston effect ability of the spring biased seat 38 wherein the seat 38 and the ball are arranged in a manner that allows fluid pressure to further enhance the sealing ability of the seat and with at least Fig. 3 of Kitamura teaching that the seat assembly 30 is a spring biased floating seat 38 that is capable of using fluid pressure to further enhance the sealing ability of the counterseat in a similar manner as applicant’s invention, see at least C3 L47 – C6 L62 of Avdjian and P2 L54 – P3 L39 of Kitamura for more details.
Regarding claim 9 and the limitation of the valve of claim 1, wherein the flow control assembly includes: an additional seat installed on the ball; and an additional counterseat; wherein the additional seat and the additional counterseat include mating surfaces that engage one another when the ball is in the closed position such that the additional seat seals against the additional counterseat within the body along the mating 
Regarding claim 10 and the limitation of the valve of claim 9, wherein the seat and the additional seat are installed on opposite sides of the ball; the device of the combination meets this limitation with at least Fig. 1 of Kitamura, Fig. 4 of Avdjian and Fig. 6 of Watanabe teaching that the valve seat and ball seat of the upstream side are identical to those of the downstream side (which are on the opposite side) and as such these are arranged in the same manner as disclosed in the rejection of claim 1 above.   
Regarding claim 11 and the limitation of the valve of claim 9, wherein the seat and the additional seat are identical, and the counterseat and the additional counterseat are identical; the device of the combination meets this limitation with at least Fig. 1 of Kitamura, Fig. 4 of Avdjian and Fig. 6 of Watanabe teaching that the valve seat and ball seat of the upstream side are identical to those of the downstream side and as such these are arranged in the same manner as disclosed in the rejection of claim 1 above.   

Regarding claim 12, the device of the combination of Kitamura in view of Avdjian and Watanabe (see the rejection of claim 1 above for details of the combination) a valve (see at least Fig. 1 of Kitamura showing a ball valve assembly as Thus, the device of the combination of Kitamura in view of Avdjian and Watanabe meets all the limitations of claim 1.
Regarding claim 13 and the limitation of the valve of claim 12, wherein the seat is spring-biased toward the counterseat; the device of the combination meets this limitation with at least Fig. 3-5 of Avdjian teaching that the seat 38 is a spring biased floating seat 38 that is capable of being biased toward engagement with the counterseat via spring 48 in a similar manner as applicant’s invention. 
Regarding claim 14 and the limitation of the valve of claim 13, wherein the counterseat is spring-biased toward the seat; the device of the combination meets this limitation with at least Figs. 1-3 of Kitamura teaching that the counterseat assembly 30 is a spring biased floating seat 38 that is capable of being biased toward engagement with the sealing surface of the ball via spring 50 in a similar manner as applicant’s invention. 
Regarding claim 15 and the limitation of the valve of claim 12, wherein the seat is a metal seat; the device of the combination meets this limitation with at least Avdjian teaching in at least C5 L35-48 that the seat is made of metal. 
Regarding claim 16 and the limitation of the valve of claim 15, wherein the counterseat is a metal counterseat; the device of the combination meets this limitation with at least P2 L54-64 of Kitamura teaching that the sealing ring insert 37 of the seat assembly 30 is made of a wear resistant metal.  

Regarding claim 18, in making and/or using the device of the combination of Kitamura in view of Avdjian and Watanabe (see the rejection of claim 1 above for more details), the device of the combination teaches of a method comprising: receiving fluid in a ball valve (see at least Fig. 1 of Kitamura showing a ball valve assembly as modified by at least Fig. 5 of Avdjian and Figs. 3-4 of Watanabe) disposed in a pipeline, the ball valve including a ball (the ball valve 20 of Kitamura as modified by Avdjian and Watanabe, see also the ball 34 of Avdjian) carrying a seat (see the seat 38 of at least Fig. 5 of Avdjian) inside a hollow valve body (see the valve housing 10 of Kitamura), wherein the ball is rotatable with the seat between an open position and a closed position to control flow through the hollow valve body (notice that ball valves operate by being rotated to allow or restrict flow depending on the alignment of the ball bore with the openings in the seats, see at least Fig. 1 of Kitamura showing the closed position and Figs. 6-7 of Watanabe showing the opened and closed position of the ball valve); rotating the ball to the closed position; and with the ball in the closed position, pushing a toroidal surface of the seat away from the ball and against a counterseat (see the spring biased seat assembly 30 of Kitamura as modified by Avdjian and Watanabe, see also seat 18 of Watanabe) within the hollow valve body such that the seat seals against the counterseat and prevents flow through the hollow valve body (see at least Figs. 1-3 of Kitamura, Figs. 4-5 of Avdjian and Figs. 3-4 of Watanabe with Avdjian and Watanabe teaching of the concave and convex sealing surface of the ball seat and counterseat and with at least one mating surface having a toroidal contour; additionally, notice that the device of the combination is a ball valve comprising spring biased Thus, the device of the combination of Kitamura in view of Avdjian and Watanabe meets all the limitations of claim 18.  
Regarding claim 19 and the limitation of the method of claim 18, wherein pushing the toroidal surface of the seat against the counterseat within the hollow valve body includes pushing the toroidal surface of the seat against a spherical surface of the counterseat within the hollow valve body; the device of the combination meets this limitation as shown in at least Figs. 1-3 of Kitamura, Figs. 4-5 of Avdjian and Figs. 3-4 of Watanabe with Avdjian and Watanabe teaching of the spherical concave and convex sealing surfaces of the ball seat and counterseat and with at least one mating surface having a toroidal contour.
Regarding claim 20, as best understood by the Office
Regarding claim 21 and the limitation of the method of claim 18, wherein pushing the toroidal surface of the seat against the counterseat within the hollow valve body includes receiving pressurized fluid between the seat and the ball such that the pressurized fluid causes a net force on the seat that is directed toward the counterseat; the device of the combination meets this limitation with Avdjian teaching of the piston effect ability of the spring biased seat 38 wherein the seat 38 and the ball are arranged in a manner that allows fluid pressure to further enhance the sealing ability of the seat in a similar manner as applicant’s invention, see at least C3 L47 – C6 L62 for more details.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (GB 1338990) in view of Avdjian (US 8,727,314) and Watanabe (US 9,546,736) as applied to the intervening claim above, and further in view of Funato (US 10,018,276). 
Regarding claim 4, the device of the combination of Kitamura in view of Avdjian and Watanabe fails to disclose the limitation of “the valve of claim 1, wherein the concave surface has the toroidal contour and the convex surface has a spherical contour”. However, one of ordinary skill in the art can recognize that the sealing surfaces can be shaped to be any suitable so long as the two surfaces provide sealing when the valve is closed and allows for the operation of the ball valve; additionally, spherical contact surfaces are known in the art. 
Funato (US 10,018,276) teaches in Figs. 1-15 (see at least Fig. 12) teaches of a ball valve comprising at least a ball 12 and a spring biased valve seat assembly (14-15) with a sealing surface 25 that seals against a ball surface. C15 L64 – C17 L59 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the contact surfaces of the seat and/or ball of the device of the combination of Kitamura in view of Avdjian and Watanabe to be any suitable shape such as being spherical, toroidal or circular-arc shape in a similar manner as it is taught by Funato, since such a modification is a known suitable alternative shape for providing effective sealing of a ball valve via line or surface contact between the ball and the seat. Thus, the device of the combination of Kitamura in view of Avdjian and Watanabe and Funato meets all the limitations of claim 4.  

Examiner’s Comments
Based on the disclosure and the prior art search, the Office suggests that the applicant files amendments to the claims that focuses on the particular details of the embodiment of Figs. 21-22 such as the structure and function of cap 120 appears to acts as cam actuator for moving the seat 32 away from engagement with seat 34 when the ball is rotated since the disclosed features does not appear to be common in the art and/or are not found in the prior art of record. The applicant is advised that changes to the scope of the claims will require further search and other considerations to determine their patentability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753